Exhibit 10.2.e

[Execution Copy]

INSURANCE AGREEMENT

       THIS INSURANCE AGREEMENT

, dated as of September 1, 2005, is entered into by and between XL CAPITAL
ASSURANCE INC., a New York stock insurance company ("XLCA"), KANSAS CITY POWER &
LIGHT COMPANY, a corporation duly organized under the laws of the State of
Missouri (the "Company"), and THE BANK OF NEW YORK, a New York State chartered
bank (the "Trustee").



       WHEREAS

, pursuant to an Indenture of Trust, dated as of September 1, 2005 (the "Bond
Indenture"), between the City of La Cygne, Kansas (the "Issuer") and the
Trustee, the Issuer proposes to issue its Environmental Improvement Revenue
Refunding Bonds (Kansas City Power & Light Company Project) Series 2005 in the
aggregate principal amount of $35,922,000 (the "Bonds"), comprised of
$13,982,000 with respect to the bonds that will mature on March 1, 2015 (the
"2015 Bonds") and $21,940,000 with respect to the bonds that will mature on
September 1, 2035 (the "2035 Bonds"); and



       WHEREAS

, pursuant to an Amended and Restated Equipment Lease Agreement, dated as of
September 1, 2005 (the "Lease"), between the Issuer and the Company, the Company
will lease its interest in certain air pollution control facilities (the
"Project") to the Issuer, and pursuant to an Amended and Restated Equipment
Sublease Agreement, dated as of September 1, 2005 (the "Sublease"), the Issuer
will sublease the Project to the Company. The Sublease requires the Company to
make subrental payments to the Trustee in such amounts and at times sufficient
to pay when due the principal and purchase price of and interest and any premium
on the Bonds; and



       WHEREAS

, the Bonds have been secured by an assignment and pledge by the Issuer of its
right, title and interest in the trust estate, including, without limitation,
the right of the Issuer to receive a First Mortgage Bond (as defined herein) and
payments thereunder; and



       WHEREAS

, the Company has requested XLCA to issue a municipal bond insurance policy with
respect to the 2015 Bonds and the 2035 Bonds (the "Policy") which insures the
payment of principal of and interest on the Bonds from the date hereof on the
terms specified therein; and



       WHEREAS,

as a condition to the issuance of the Policy, XLCA requires that certain notices
and other information be delivered from time to time by the Trustee and the
Company and that certain rights be available to it in addition to those under
the Indenture; and



       WHEREAS,

the Company and the Trustee understand that XLCA expressly requires the delivery
of this Agreement as part of the consideration for the delivery by XLCA of the
Policy;





--------------------------------------------------------------------------------



       NOW, THEREFORE

, in consideration of the premises and of the agreements herein contained and of
the execution and delivery of the Policy, the Company, the Trustee and XLCA
agree as follows:



ARTICLE I
DEFINITIONS; PREMIUM AND EXPENSES

              SECTION 1.01.  Definitions

. Except as otherwise expressly provided herein or unless the context otherwise
requires, the terms which are capitalized herein shall have the meanings
specified in Annex A hereto.



              SECTION 1.02.  Premium

. In consideration of XLCA agreeing to issue the Policy, the Company hereby
agrees to pay to XLCA on the date of issuance of the Policy, a premium equal to
65 basis points (0.65%), flat, of the total debt service to accrue on the 2015
Bonds and the 2035 Bonds through the final maturity date of the 2015 Bonds and
the 2035 Bonds, respectively.



              SECTION 1.03.  Certain Other Expenses

. The Company will pay all reasonable fees and disbursements of XLCA's and the
Trustee's counsel related to any modification of this Agreement requested by the
Company.



ARTICLE II
REIMBURSEMENT OBLIGATION; COVENANTS OF THE COMPANY

              SECTION 2.01.  Reimbursement Obligation

.



       (a)  The Company agrees to reimburse XLCA, from any available funds,
immediately and unconditionally upon demand for all amounts advanced by XLCA
under the Policy. To the extent that any such payment due hereunder is not paid
when due, interest shall accrue on such unpaid amounts at a rate equal to the
Effective Interest Rate.

       (b)  The Company also agrees to reimburse XLCA immediately and
unconditionally upon demand for all reasonable expenses incurred by XLCA in
connection with the enforcement by XLCA of the Company's obligations under this
Agreement, together with interest accruing at the Effective Interest Rate on any
unpaid expenses from and including the date which is 30 days from the date a
statement for such expenses is received by the Company to the date of payment.
It is understood and agreed that the fees and expenses of any nationally
recognized law firm shall be deemed reasonable for purposes of this paragraph.

              SECTION 2.02.  Covenants.

       

(a)  Covenants in the Bond Documents. The Company agrees to comply with its
covenants set forth in the Bond Documents and such covenants are hereby
incorporated by reference herein.



2



--------------------------------------------------------------------------------



       (b)  Indebtedness Assurance. The Company hereby agrees that, in the event
of any Reorganization, unless otherwise consented to by XLCA, the obligations of
the Company under, and in respect of, this Agreement, the Bonds, the Lease, the
Sublease, the Company Indenture and the First Mortgage Bonds shall be assumed
by, and shall become direct and primary obligations of, a Regulated Utility
Company.

       (c)  Indebtedness to Total Capitalization. The Company shall at all times
cause the ratio of (i) Indebtedness of the Company and its Consolidated
Subsidiaries to (ii) Total Capitalization to be less than or equal to 0.68 to
1.0.

       (d)  Issuance Test Covenant. The Company will not issue any additional
First Mortgage Bonds without the consent of XLCA if at the time of the
calculation after giving effect to such issuance:

     (i)       The long term rating for such First Mortgage Bonds by S&P or
Moody's will be at or below A- (negative outlook) or (negative credit watch) or
A3 (negative outlook) or (negative credit watch), respectively, and the proposed
issuance would cause the proportion of First Mortgage Bonds to Total
Indebtedness to exceed 50%.

     (ii)       The long term rating for such First Mortgage Bonds by S&P or
Moody's will be at or above A- (stable outlook) or A3 (stable outlook),
respectively, and the proposed issuance would cause the proportion of First
Mortgage Bonds to Total Indebtedness to exceed 75%.

Notwithstanding the foregoing, should the Company issue First Mortgage Bonds in
excess of 50% of Total Indebtedness (such excess, "Excess First Mortgage Bonds")
and should the long term rating assigned to First Mortgage Bonds subsequently be
reduced by S&P or Moody's to or below A- (negative outlook) or (negative credit
watch) or A3 (negative outlook) or (negative credit watch), respectively, the
Company shall be under no obligation to replace its Excess First Mortgage Bonds
with unsecured debt, but the consent of XLCA shall be required prior to the
issuance of any additional First Mortgage Bonds.

              SECTION 2.03.  Unconditional Obligation

. The obligations of the Company hereunder are absolute and unconditional and
will be paid or performed strictly in accordance with this Agreement,
irrespective of:



       (a)  any lack of validity or enforceability of, or any amendment or other
modification of, or waiver with respect to the Bonds or any of the Bond
Documents;

       (b)  any exchange, release or nonperfection of any security interest in
property securing the Bonds or this Agreement or any obligations hereunder;

       (c)  any circumstances which might otherwise constitute a defense
available to, or discharge of, the Company or the Issuer under the Bond
Documents or otherwise with respect to the Bonds; and

3



--------------------------------------------------------------------------------



       (d)  whether or not the Company's obligations under the Bond Documents,
or the obligations represented by the Bonds, are contingent or matured, disputed
or undisputed, liquidated or unliquidated.

ARTICLE III
REPRESENTATIONS AND WARRANTIES

              SECTION 3.01.  Representations and Warranties

. The Company hereby represents and warrants to XLCA that:



       (a)  The Company is a corporation duly incorporated under the laws of the
State of Missouri, is duly qualified to do business in the State and has
corporate power to enter into this Agreement, the Lease, the Sublease and the
Supplemental Indenture. By proper corporate action its officers have been duly
authorized to execute and deliver this Agreement, the Lease, the Sublease and
the Supplemental Indenture.

       (b)  The execution and delivery of this agreement, the Lease, the
Sublease and the Supplemental Indenture and the consummation of the transactions
herein and therein contemplated will not conflict with or constitute a breach of
or default under the Company's Restated Articles of Consolidation or any bond,
debenture, note or other evidence of indebtedness of the Company, or any
contract, agreement or lease to which the Company is a party or by which it is
bound.

       (c)  This Agreement, the Lease, the Sublease, the Company Indenture and
the First Mortgage Bonds have been duly authorized, executed and delivered by
the Company and constitute legal, valid and binding obligation of the Company
enforceable against the Company in accordance with their respective terms,
except to the extent that such enforcement may be limited by laws relating to
bankruptcy, insolvency, reorganization, moratorium or other similar laws and
equitable principles of general application affecting the rights and remedies of
creditors and secured parties.

       (d)  There is no pending, or to the knowledge of the Company, threatened
litigation against the Company that could, if adversely concluded, materially
adversely affect the validity of this Agreement, the Lease, the Sublease, the
Company Indenture or the First Mortgage Bonds issued pursuant thereto, or the
ability of the Company to comply with its obligations under any of such
documents.

       (e)  No default under the Lease, the Sublease has occurred and is
continuing and no condition exists which, with the giving of notice or the lapse
of time, or both, would constitute an event of default or a default under any
agreement or instrument to which the Company is a party or by which the Company
is or may be bound or to which any of the property or assets of the Company is
or may be subject which would impair in any material respect its ability to
carry out its obligations under this Agreement, the Lease, the Sublease, the
Company Indenture, the First Mortgage Bonds or the transactions contemplated
hereby or thereby.

4



--------------------------------------------------------------------------------



       (f)  No default under the Company Indenture has occurred and is
continuing.

ARTICLE IV
EVENTS OF DEFAULT; REMEDIES

              SECTION 4.01.  Events of Default

. The following events shall constitute Events of Default hereunder:



       (a)  The Company shall fail to pay to XLCA any amount payable under
Sections 1.02 and 2.01 hereof and such failure shall have continued for a period
in excess of ten days (in the case of amounts payable under Sections 1.02 or
2.01(a) hereof) after receipt by the Company of written notice thereof or
60 days from the date a statement for such expenses is received by the Company
(in the case of amounts payable under Section 2.01(b) hereof);

       (b)  The Company shall fail to observe the covenants identified in
Section 2.02 hereof; provided, however, that no Event of Default shall be
declared with respect to a failure to observe the covenant identified in
Section 2.02(c) until the Company shall have had 30 days to correct said default
or caused said default to be corrected within such period.

       (c)  Any material representation or warranty made by the Company
hereunder or any material statement in the application for the Policy or any
material report, certificate, financial statement or other instrument provided
in connection with the Policy or herewith shall have been materially false at
the time when made;

       (d)  Except as otherwise provided in this Section 3.01, the Company shall
fail to perform any of its other obligations hereunder, provided that such
failure continues for more than thirty (30) days after receipt by the Company of
written notice of such failure to perform;

       (e)  The Company shall (i) voluntarily commence any proceeding or file
any petition seeking relief under the United States Bankruptcy Code or any other
Federal, state or foreign bankruptcy, insolvency or similar law, (ii) consent to
the institution of, or fail to controvert in a timely and appropriate manner,
any such proceeding or the filing of any such petition, (iii) apply for or
consent to the appointment of a receiver, paying agent, custodian, sequestrator
or similar official for the Company or for a substantial part of its property,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors, (vi) become unable, admit in writing its inability or fail
generally to pay its debts as they become due or (vii) take action for the
purpose of effecting any of the foregoing; or

       (f)  An involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of the Company, or of a substantial part of its property, under the
United States Bankruptcy Code or any other Federal, state or foreign bankruptcy,
insolvency or similar law or (ii) the appointment of a receiver, paying agent,
custodian, sequestrator or similar official for the Company or for a substantial
part of its property; and such proceeding or petition shall continue undismissed
for ninety (90) days

5



--------------------------------------------------------------------------------



or an order or decree approving or ordering any of the foregoing shall continue
unstayed and in effect for ninety (90) days.

              SECTION 4.02.  Remedies

. If an Event of Default shall occur and be continuing, then XLCA may take
whatever action at law or in equity may appear necessary or desirable,
including, without limitation, legal action for the specific performance of any
covenant made by the Company to collect the amounts then due and thereafter to
become due under this Agreement, or to enforce performance and observance of any
obligation, agreement or covenant of the Company under this Agreement. All
rights and remedies of XLCA under this Section 4.02 are cumulative and the
exercise of any one remedy does not preclude the exercise of one or more other
remedies available under this Agreement or now or hereafter existing at law or
in equity.



 

ARTICLE V
MISCELLANEOUS

              SECTION 5.01.  Certain Rights of XLCA

. While the Policy is in effect:



       (a)  the Company shall furnish to XLCA (to the attention of the
Surveillance Department) as soon as practicable after the filing thereof, a copy
of the 10-Ks and 10-Qs of the Company and a copy of any audited financial
statements and annual reports of the Company; provided that the statements and
reports (other than annual reports) required to be furnished by the Company
pursuant to this clause shall be deemed furnished for such purpose upon becoming
publicly available on the SEC's EDGAR web page;

       (b)  the Company will permit XLCA to discuss the affairs, finances and
accounts of the Company with appropriate officers of the Company;

       (c)  the Trustee or the Company, as appropriate, shall furnish to XLCA
(to the attention of the Surveillance Department) a copy of any notice to be
given to the registered owners of the Bonds, including, without limitation,
notice of any redemption of or defeasance of Bonds, and any certificate rendered
pursuant to the Bond Documents relating to the security for the Bonds;

       (d)  the Trustee or the Company, as appropriate, shall notify XLCA (to
the attention of the General Counsel Office) of any failure of the Company to
provide relevant notices, certificates or other documents or information as
required under the Bond Documents;

       (e)  at the written request of XLCA due to any material breach by the
Trustee of the trust and responsibilities set forth in the Indenture, which
breach is not cured by the Trustee within ten (10) Business Days of written
notice of such breach from XLCA to the Trustee, the Trustee (subject to
subsection (g) below) shall resign from its responsibilities under the
Indenture; and

       (f)  XLCA shall receive prior written notice of any Trustee resignation
and, notwithstanding any provision of the Indenture, no removal, resignation or
termination of the Trustee, or any part of

6



--------------------------------------------------------------------------------



its responsibilities under the Indenture, shall take effect until a successor,
acceptable to XLCA, shall be appointed and such successor shall have executed a
document satisfactory to XLCA assenting to the obligations of the Trustee set
forth herein. In the event that a successor Trustee cannot be identified within
60 days from the date the Trustee notifies the XLCA and the Company of its
resignation, the Trustee will have the right to petition a court of competent
jurisdiction for the appointment of a successor Trustee.

              SECTION 5.02.  Indemnification.

       (a)  The Company shall indemnify and hold XLCA harmless against any loss,
fees, costs, liability or expense incurred without gross negligence or willful
misconduct on the part of XLCA arising out of or in connection with the delivery
of the Policy and its performance thereunder, including the costs and expenses
of defense against any such claim of liability. The indemnification set forth
herein shall survive the cancellation or expiration of the Policy and/or removal
of XLCA.

       (b)  The Company shall indemnify and hold the Trustee harmless against
any loss, fees, costs, liability or expense incurred without gross negligence or
willful misconduct on the part of the Trustee arising out of or in connection
with this Agreement, including the costs and expenses of defense against any
such claim of liability. The indemnification set forth herein shall survive the
cancellation or expiration of the Policy, the termination of this Agreement or
the resignation or removal of the Trustee under the Indenture.

              SECTION 5.03.  Parties Interested Herein

. Nothing in this Agreement expressed or implied is intended or shall be
construed to confer upon, or to give or grant to, any person or entity, other
than the Company, the Trustee and XLCA, any right, remedy or claim under or by
reason of this Agreement or any covenant, condition or stipulation hereof, and
all covenants, stipulations, promises and agreements in this Agreement contained
by and on behalf of the Company and XLCA shall be for the sole and exclusive
benefit of the Company, the Trustee and XLCA.



              SECTION 5.04.  Amendment and Waiver

. Any provision of this Agreement may be amended, waived, supplemented,
discharged or terminated only with the prior written consent of the Company, the
Trustee and XLCA. The Company hereby agrees that upon the written request of the
Company, XLCA may make or consent to issue any substitute for the Policy to cure
any ambiguity or formal defect or omission in the Policy which does not
materially change the terms of the Policy nor adversely affect the rights of the
owners of the Bonds, and this Agreement shall apply to such substituted Policy.
XLCA shall deliver the original of such substituted Policy to the Trustee and
agrees to deliver to the Company and to the company or companies, if any, rating
the Bonds, a copy of such substituted Policy.



              SECTION 5.05.  Successors and Assigns; Descriptive Headings

.



       (a)  This Agreement shall bind, and the benefits thereof shall inure to,
the Company, the Trustee and XLCA and their respective successors and assigns;
provided, that neither party

7



--------------------------------------------------------------------------------



hereto may transfer or assign any or all of its rights and obligations hereunder
without the prior written consent of the other party hereto, which shall not be
refused unreasonably. Notwithstanding the foregoing provisions of this
Section 5.05(a), XLCA shall have the right the reinsure any portion of its
exposure under the Policy to third party reinsurers.

       (b)  The descriptive headings of the various provisions of this Agreement
are inserted for convenience of reference only and shall not be deemed to affect
the meaning or construction of any of the provisions hereof.

              SECTION 5.06.  Counterparts

. This Agreement may be executed in any number of copies and by the different
parties hereto on the same or separate counterparts, each of which
fully-executed counterparts shall be deemed to be an original instrument, and
all of which shall constitute but one and the same instrument. Complete
counterparts of this Agreement shall be lodged with the Company, the Trustee and
XLCA.



              SECTION 5.07.  Term

. This Agreement shall expire upon the earlier of (i) the expiration, or
cancellation by the Company, of the Policy in accordance with the terms thereof,
or (ii) the repayment in full to XLCA and the Trustee of any amounts due and
owing to them by the Company under this Agreement or the Policy. The Company may
cancel the Policy at any time provided that the Premium shall not be refundable
for any reason.



              SECTION 5.08.  Exercise of Rights

. No failure or delay on the part of XLCA to exercise any right, power or
privilege under this Agreement and no course of dealing between XLCA and the
Company or any other party shall operate as a waiver of any such right, power or
privilege, nor shall any single or partial exercise of any such right, power or
privilege preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies herein expressly
provided are cumulative and not exclusive of any rights or remedies which XLCA
would otherwise have pursuant to law or equity. No notice to or demand on any
party in any case shall entitle such party to any other or further notice or
demand in similar or other circumstances, or constitute a waiver of the right of
the other party to any other or further action in any circumstances without
notice or demand.



              SECTION 5.09.  Waiver

. The Company waives any defense that this Agreement was executed subsequent to
the date of the Commitment, admitting and covenanting that such Commitment was
delivered pursuant to the Company's request and in reliance on the Company's
promise to execute this Agreement.



              SECTION 5.10.  Entire Agreement

. This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes any and all prior
agreements and understandings of the parties hereto with respect to the subject
matter hereof, including but not limited to the Commitment.



              SECTION 5.11.  Notices

. All written notices to or upon the respective parties hereto shall be deemed
to have been given or made when actually received, or in the case of telecopier
machine owned or operated by a party hereto, when sent and confirmed in writing
by



8



--------------------------------------------------------------------------------



such machine as having been received, addressed as specified below or at such
other address as any of the parties hereto may from time to time specify in
writing to the other:

       If to the Company:

       Kansas City Power & Light Company
       1201 Walnut
       Kansas City, Missouri 64106
       Attention: Treasurer
       Facsimile: (816) 556-2992

       If to the Trustee:

       The Bank of New York
       385 Rifle Camp Road
       3rd Floor
       West Paterson, New Jersey 07424
       Attention: Corporate Trust Administration
       Facsimile: ______________

       If to XLCA:

       XL Capital Assurance Inc.
       1221 Avenue of the Americas, 31st Floor
       New York, New York 10020
       Attention: Richard Heberton, Surveillance Department
       Facsimile: (212) 478-3587

       and

       Attention: Susan Comparato, Esq., General Counsel
       Facsimile: (212) 478-3446

              SECTION 5.12.  Governing Law

. This Agreement shall be governed by, and construed and enforced in accordance
with, the laws of the State of New York.



              SECTION 5.13.  Concerning the Trustee.

       (a)  All of the rights, privileges, protections and immunities afforded
to the Trustee under the Bond Documents are hereby incorporated herein as if set
forth herein in full.

       (b)  The recitals contained herein shall be taken as the statements of
the Company and XLCA, and the Trustee assumes no responsibility for their
correctness. The Trustee makes no representations as to the validity or
sufficiency of this Agreement or the Policy.

[signature page follows]

9



--------------------------------------------------------------------------------




       IN WITNESS WHEREOF

, each of the parties hereto has caused a counterpart of this Agreement to be
duly executed and delivered as of the date first above written.



KANSAS CITY POWER & LIGHT COMPANY


By:  /s/Michael W. Cline______________
    Name:  Michael W. Cline
    Title:    Treasurer


THE BANK OF NEW YORK, as Trustee


By:  Alex Tae-Ho Chang______________
    Name:  (Alex) Tae-Ho Chang
    Title:    Assistant Vice President


XL CAPITAL ASSURANCE INC.


By:  /s/Philip P. Henson______________
    Name:  Philip P. Henson
    Title:   Managing Director



--------------------------------------------------------------------------------



ANNEX A

DEFINITIONS

       For all purposes of this Agreement, the terms "XLCA', "Company",
"Trustee", "Bond Indenture", "Issuer", "Bonds", "Lease", "Sublease" and "Policy"
have the meanings set forth in the preambles and the recitals hereof and except
as otherwise expressly provided herein or unless the context otherwise requires,
all capitalized terms shall have the meaning as set out below.

       "Agreement" means this Insurance Agreement.

       "Attributable Indebtedness" means, on any date, (a) in respect of any
Capitalized Lease Obligation of any Person, the capitalized amount thereof that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, and (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capital Lease.

       "Bond Documents" means, collectively, the Indenture, the Lease, the
Sublease, the Company Indenture, and any other documents and instruments
delivered in connection with the issuance of the Bonds.

       "Capital Lease"

means, as to any person, any lease of Property by such person as lessee which
would be capitalized on a balance sheet of such Person prepared in accordance
with GAAP.



       "Capitalized Lease Obligation"

means, as to any Person, the amount of the obligations of such Person under
Capital Leases which would be shown as a liability on a balance sheet of such
Person in accordance with GAAP.



       "Commitment"

means the commitment letter, dated July [8], 2005, from XLCA to the Company,
committing to issue the Policy in respect of the Bonds, subject to the terms and
conditions thereof.



       "Company Indenture" means the General Mortgage Indenture and Deed of
Trust, dated as of December 1, 1986 between the Company and UMB Bank and Trust,
N.A. (formerly, United Missouri Bank of Kansas City, N.A.), as trustee, as
amended and supplemented from time to time.

       "Consolidated Subsidiaries"

means, as to any Person, each Subsidiary of such Person (whether now existing or
hereafter created or acquired) the financial statements of which shall be (or
should have been) consolidated with the financial statements of such Person in
accordance with GAAP.





--------------------------------------------------------------------------------



       "Effective Interest Rate" means the "prime rate" announced by Citibank,
N.A., from time to time, plus 2%.

       "Event of Default" means any of the events of default set forth in
Section 4.01 of this Agreement.

       "First Mortgage Bonds" means bonds issued under the Company Indenture.

       "GAAP"

means generally accepted accounting principles set forth from time to time in
the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements of the
Financial Accounting Standards Board.



       "Guaranty Obligations"

means, as to any Person, (a) any obligation, contingent or otherwise, of such
Person guarantying or having the economic effect of guarantying any Indebtedness
or other obligation payable or performable by another Person (the "primary
obligor") in any manner, whether directly or indirectly, and including any
obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or their
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligees
in respect of such Indebtedness or other obligation of the payment or
performance thereof or to protect such obligees against loss in respect thereof
(in whole or in part), or (b) any lien on any assets of such Person securing any
Indebtedness or other obligation of any other Person, whether or not such
Indebtedness or other obligation is assumed by such Person; provided, however,
that the term "Guaranty Obligation" shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Guaranty Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guaranty Obligation is made or, if not stated
or determinable, the maximum reasonable anticipated liability in respect thereof
as determined by the guarantying Person in good faith.



       "Indebtedness"

means, as to any Person at a particular time, all of the following, without
duplication, to the extent recourse may be had to the assets or properties of
such Person in respect thereof:



       (a)     All obligations of such Person for borrowed money and all
obligation of such Person evidenced by bonds, debentures, notes, loan agreements
or other similar instruments;

2



--------------------------------------------------------------------------------



       (b)     Any direct or contingent obligations of such Person in the
aggregate in excess of $2,000,000 arising under letters of credit (including
standby and commercial), banker's acceptances, bank guaranties, surety bonds and
similar instruments;

       (c)     Net obligations of such Person under any Swap Contract in an
amount equal to the Swap Termination Value thereof;

       (d)     All obligations of such Person to pay the deferred purchase price
of property or services (except trade accounts payable arising, and accrued
expenses incurred, in the ordinary course of business), and indebtedness
(excluding prepaid interest thereon) secured by a lien on property owned or
being purchased by such Person (including indebtedness arising under conditional
sales or other title retention agreements), whether or not such indebtedness
shall have been assumed by such person or is limited in recourse;

       (e)     Capitalized Lease Obligations and Synthetic Lease Obligations of
such Person;

       (f)     All Guaranty Obligations of such Person in respect of any other
the foregoing.

       For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer, unless such Indebtedness is non-recourse to
such Person. It is understood and agreed that Indebtedness (including Guaranty
Obligations) shall not include any obligations of the Company with respect to
subordinated, deferrable interest debt securities, and any related securities
issued by a trust or other special purpose entity in connection therewith, as
long as the maturity date of such debt is subsequent to the maturity date of the
Bonds; provided that the amount of mandatory principal amortization or
defeasance of such debt prior to the maturity date of the Bonds shall be
included in the definition of Indebtedness (such obligations, "Trust Preferred
Obligations"). The amount of any Capitalized Lease Obligation or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

       "Person"

means an individual, partnership, limited liability company, corporation
(including a business trust), joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.



       "Premium" has the meaning set forth in Section 1.02.

       "Property"

of a Person means any and all property, whether real, personal, tangible,
intangible, or mixed, of such Person, or other assets owned, leased or operated
by such Person.



3



--------------------------------------------------------------------------------



       "Regulated Utility Company"

means an entity engaged in the retail sale and distribution of electricity,
which sale and distribution is subject to rate regulation by one or more state
public utility commissions.



       "Reorganization"

means any reorganization of the Company and its affiliates or any consolidation,
merger or transfer of a substantial portion of the assets of the Company as a
result of which the obligor under or in respect of this Agreement, the Lease,
the Sublease, the Company Indenture or the First Mortgage Bonds pledged to
secure the Bonds would cease to be a Regulated Utility Company.



       "Shareholders' Equity"

means, as of any date of determination, shareholders' equity of the Company on a
consolidated basis as of that date determined in accordance with GAAP.



       "Subsidiary"

means, with respect to any Person, (a) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiary, (b) any
partnership, limited liability company, association, joint venture or similar
business organization more than 50% of the ownership interests having ordinary
voting power of which shall at the time be so owned or controlled; or (c) any
other Person the operations and/or financial results of which are required to be
consolidated with those of such first Person in accordance with GAAP.



       "Swap Contract"

means (a) any and all rate swap transactions, basis swaps, credit derivative
transactions, forward rate transactions, commodity swaps, commodity options,
forward commodity contracts, equity or equity index swaps or options, bond or
bond price or bond index swaps or options or forward bond or forward bond price
or forward bond index transactions, interest rate options, forward foreign
exchange transactions, cap transaction, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a "Master Agreement"), including any such
obligations or liabilities under any Master Agreement.



       "Swap Termination Value"

means, in respect of any one or more Swap Contracts, after taking into account
the effect of any legally enforceable netting agreement relating to such Swap
Contracts, (a) for any date on or after the date such Swap Contracts have been
closed out and termination value(s) determined in accordance therewith, such
termination value(s), and (b) for any date prior to the date referenced in
clause (a) the



4



--------------------------------------------------------------------------------



amount(s) determined as the mark-to-market value(s) for such Swap Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Contracts, in each
case as calculated by the Company in order to ensure compliance with Financial
Accounting Standards Board Statement No. 133.

       "Synthetic Lease Obligation"

means the monetary obligation of a Person under (a) a so-called synthetic or
off-balance sheet tax retention lease or (b) an agreement for the use or
possession of property creating obligations that do not appear on the balance
sheet of such Person but which, upon the insolvency or bankruptcy of such
Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).



       "Total Capitalization"

means Indebtedness of the Company and its Consolidated Subsidiaries plus the sum
of (i) Shareholder's Equity and (ii) to the extent not otherwise included in
Indebtedness or Shareholder's Equity, preferred and preference stock and
securities of the Company and its Subsidiaries included in a consolidated
balance sheet of the Company and its Subsidiaries in accordance with GAAP;
provided, however, that with respect to any derivative entered into in the
ordinary course of business to hedge bona fide transactions and business risks
and not for the purpose of speculation, Shareholder's Equity shall be calculated
without giving effect to the application of Financial Accounting Standards Board
Statement No. 133 or Financial Accounting Standards Board Statement No. 149.



       "Total Indebtedness"

means short term debt plus the current maturities of long term debt plus long
term debt.



5